Judgment and order reversed and new trial granted, costs to abide the event, upon the ground that reversible error is presented by the appellant’s exceptions to the refusal of the trial court to instruct the jury, as requested, that “ the circumstances that the Magistrate held the plaintiff after an examination, after the hearing of all the witnesses, may be considered by them on the question of whether there was malice, or malice inferable from the absence or presence of probable cause.” Jenks, P. J., Stapleton, Mills, Rich and Blackmar, JJ., concurred.